I cannot concur.
Two boys, riding in an automobile, were killed by a train at a street crossing in the village of Holly. The train, as it approached the crossing, was in plain view of the boys, and it was careless to drive upon the track. Plaintiff's decedent was one of the boys, but not the driver of the car. The circumstances of the accident were described by an eyewitness. *Page 261 
It was the duty of plaintiff's decedent to note the approach of the train, and we may infer that he did so. If he performed that duty, then the danger was apparent to him if the car continued its course, and it was his duty to warn the driver. It is not permissible to base an inference upon an inference. From the established facts we may indulge the inference that plaintiff's decedent saw the train and realized the danger, but may not, upon such inference, base another inference that he warned the driver in time to avoid the accident, and then, on this inference, draw still another, that the driver paid no attention to the warning, and, therefore, the accident happened by reason of the concurrent negligence of the railroad company and the driver of the car, despite due care exercised by plaintiff's decedent.
I think the judgment should be reversed without a new trial.
BUTZEL and CLARK, JJ., concurred with WIEST, C.J.